Cardwell, J.,
delivered the opinion of the court.
Plaintiff in error, as guardian for her infant children, G'. M. and Jeannie Alexander, on the 29th day of March, 1899, made application, in accordance with the statute providing for the *519correction of erroneous assessment of property for taxation, to the Hustings Court of the city of Staunton for relief against certain taxes erroneously assessed against her for the year 1898 by tbe city of Staunton, on tbe ground that tbe said city had no right to assess tbe funds in her- bands belonging to ber said infants, as both she and tbey lived in tbe city of Lynchburg, where tbe funds were invested and taxed, and tbe city tax levied by tbe city of Lynchburg thereon for tbe year 1898 bad been paid.
The Hustings Court for tbe city of Staunton, being of opinion that tbe funds in question were properly assessable in tbe city of Staunton, because tbe guardian bad qualified there, and bad there made ex parte settlements of her accounts as such, dismissed ber application.
There is no controversy as to tbe facts relied on by plaintiff in error in support of her application, and tbey are as follows:
Plaintiff in error, at the túne she qualified as guardian for ber children, in tbe Hustings Court of Staunton, in tbe year 1893, resided in tbe city of Staunton, and there made ex parte settlements of ber guardianship accounts before tbe commissioner of accounts of that court, from time to time, which were recorded in its clerk’s office, and from tbe last of which settlements it appears that she bad in her bands as such guardian a fund amounting to $9,105.05. This fund has been assessed for taxation in tbe city of Staunton each year since tbe guardian’s qualification, although she and ber wards several years ago moved to tbe city of Lynchburg, where tbey have ever.since resided. Tbe funds in tbe bands of tbe guardian are invested in tbe city of Lynchburg for tbe most part, none of them being invested in tbe city of Staunton. -In tbe spring of 1898 these funds were placed on the personal property tax books of tbe city of Staunton, and a State tax, as well as a city tax in favor of tbe city of Staunton, was levied thereon, and the State tax, amounting to $36.43, paid to tbe collector of State taxes in Staunton; but plaintiff in *520error refused to pay tlie city taxes claimed by tlie city of Staunton, because tbe funds in her bands bad also1 been assessed, and properly, as she was advised, for city taxation in tbe city of Lynchburg for tbe year 1898, and this tax, amounting to $150, bad been paid by ber to tbe collector of city taxes in tbe city of Lynchburg.
Section 1043 of tbe Code provides that cities shall have the right to make their annual levy, for tbe purposes stated in tbe statute, upon any property therein, and on such other subjects as may at tbe time be assessed with State taxes against persons residing therein.
Under this statute, it is clear that tbe city of Lynchburg bad tbe right to assess a tax for city purposes for tbe year 1898 upon tbe funds in tbe hands of plaintiff in error; and tbe funds having been properly assessed and taxed for city purposes in the city of Lynchburg, and the tax thereon paid, there was no1 right in tbe city of Staunton to levy and collect a like tax upon the funds.
We are of tbe opinion, therefore, that tbe order of tbe Hustings Court of tbe city of Staunton dismissing plaintiff in error’s application to have corrected tlie assessment of tbe funds in ber bands, belonging to ber wards, for taxation for city purposes in tbe city of Staunton for tbe year 1898, is erroneous, and should be reversed and annulled; and this court will enter such order as tbe Hustings Court of Staunton should have entered, directing that tbe assessment of tbe funds in tbe bands of plaintiff in error placed upon the personal property tax book of tbe city of Staunton, for city taxation for tbe year 1898, be stricken therefrom.

Reversed.